Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 04/20/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/20/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 15, and 18.
Applicant’s amendment left claims 2-12, 14, 16-17, and 19-20 as originally filed.
Applicant’s amendment entered new claim 21. 
Applicant’s amendment cancelled claim 13.
Claims 1-12 and 14-21 are the current claims hereby under examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements have been previously considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Response to Arguments
Applicant’s arguments, see page 9, filed 04/20/2021, with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The applicant has amended claim 8 to replace the generic placeholder with the structure of a hole. Thus, the claim is no longer interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 04/20/2021, with respect to the claim rejections of claims 1, 11-13, and 18-20 under 35 USC § 102 have been fully considered and are persuasive. The applicant has introduced additional claim limitations to independent claims 1 and 18 that are not explicitly disclosed in the prior art relied upon. Thus, the rejections to claims 1, 11-13, and 18-20 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (WO 2014210453 A2) in view of Stafford (US 20110184258 A1).
Regarding Claim 1, Burnett discloses an oxygen measurement device, comprising:
a catheter ([0151], sensing Foley catheter 10) including a flexible hollow shaft (Foley catheters are characterized in that they are flexible), the flexible shaft having an open port ([0152], distal opening 41) configured to allow urine from a bladder ([0152], resides in the bladder portion 12 of the catheter) to flow into the open port, and a urinary passage ([0152], urine drainage lumen) in communication with the open port configured to discharge the urine ([0152], urine drainage lumen may be connected to an extender tube 63 that conveys the urine to a collecting receptacle); 
an oxygen sensor ([0157], Pulse oximetry elements) including an oxygen sensor main body ([0152], fiber optic leads) capable of detecting oxygen in the urine ([0157], allow for a determination of blood oxygen concentration or saturation), the oxygen sensor being disposed in the catheter ([0157], may be disposed anywhere along the urethral length of the catheter) and configured such that the oxygen sensor main body is in contact with the urine flowing in the urinary passage ([0157], In some embodiments, the sensor or sensors are disposed within the tubing of the device to ensure approximation to the urethral mucosa);
a balloon ([0153], inflatable pressure-sensing balloon 38) arranged on a distal end portion of the shaft ([0153], positioned on the distal end 12 of the catheter), the shaft having a dilation lumen for circulating a dilation fluid ([0153], fluid column (filled with either liquid or gas) may comprise a dedicated lumen), wherein the balloon is configured to be inflated (one method of maintain pressure balance below) and deflated (the other method of maintain pressure balance below) according to a change in internal pressure ([0170], adjusting and maintaining a balance of pressure on either side of the pressure interface represented by the membrane of the pressure sensing balloon)
However, Burnett does not explicitly disclose wherein the oxygen sensor main body is provided distal of the balloon. Burnett does suggest that the oxygen sensor may be disposed anywhere along the length of the catheter ([0157], Pulse oximetry elements allow for a determination of blood oxygen concentration or saturation, and may be disposed anywhere along the urethral length of the catheter). Stafford teaches a sensing catheter ([0010], implantable analyte sensor associated with a balloon catheter) wherein an oxygen ([0053], Analytes that may be monitored include…oxygen) sensor main body ([0044], an analyte sensor (one of ordinary skill in the art would recognize that if oxygen is the measured analyte, then the sensor would be an oxygen sensor) 310b may be provided on the exterior surface of the distal portion of the catheter assembly with its sensor electrodes 311b extending through a designated lumen (not shown) of the catheter assembly or within the wall of flow lumen 301) is provided distal of the balloon (See Fig. 3D, sensor main body 311b is positioned distal to balloon 300). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the sensor main body disclosed by Burnett to be distal of the balloon as taught by Stafford to anchor the location in the targeted area (Stafford [0045]). One of ordinary skill in the art would recognize that the placement of the sensor is a mere design choice that would be obvious to optimize the performance of the device for the location which oxygen sensing is desired. 

Regarding Claim 11, modified Burnett teaches the oxygen measurement device according to claim 1 as described above, and Burnett further discloses a sensor lumen (Fig. 6 Urethral sensor lumen 25), the optical fiber being arranged in the sensor lumen ([0152], Electrical or optical fiber leads may be disposed in a lumen 25), and wherein the sensor lumen is formed in a wall portion of the shaft (Shown Fig. 6).

Regarding Claim 12, modified Burnett teaches the oxygen measurement device according to claim 1 as described above, and Burnett further discloses a hard member ([0210], stiff member) composed of a material harder than a material of the shaft (inherent property if only the lumen are being compressed while the stiff member is not disrupted), the hard member being disposed in the shaft ([0210], multiple lumens 145 organized circumferentially around a stiff member 141 seen in Fig. 19).

Regarding Claim 18, Burnett discloses a method of detecting oxygen in urine discharged from a kidney, the method comprising:
placing an oxygen measurement device in a bladder of a living body ([0171], first insertion of the Foley type catheter and first step of Claim 18), 
the oxygen measurement device including a catheter ([0151], sensing Foley catheter 10) having a flexible hollow shaft (Foley catheters are characterized in that the shafts are hollow and flexible), 
the flexible shaft having an open port ([0152], distal opening 41) configured to allow urine from a bladder ([0152], resides in the bladder portion 12 of the catheter) to flow into the open port, 
a urinary passage ([0152], urine drainage lumen) in communication with the open port configured to discharge the urine ([0152], urine drainage lumen may be connected to an extender tube 63 that conveys the urine to a collecting receptacle), 
an oxygen sensor ([0157], Pulse oximetry elements) including an oxygen sensor main body ([0152], fiber optic leads) capable of detecting oxygen in the urine ([0157], allow for a determination of oxygen concentration or saturation), the oxygen sensor configured such that the oxygen sensor main body is in contact with the urine flowing in the urinary passage ([0157], In some embodiments, the sensor or sensors are disposed within the tubing of the device to ensure approximation to the urethral mucosa);
a balloon ([0153], bladder retention balloon 36) arranged on a distal end portion of the shaft ([0153], positioned on the distal end 12 of the catheter);
inflating the balloon ([0221], For example, upon insertion of the catheter, a pressure tuning circuit pressure will inflate the balloon) with a dilation fluid ([0152], various internal lumen such as an air or fluid 24 that communicates with a bladder retention balloon 36) to retain the catheter inside the bladder ([0004], Foley catheter is held in place by an inflatable balloon that stabilizes the device in place, and prevents inadvertent withdrawal from the bladder); and
measuring the oxygen in the urine ([0158], sense urine oxygen content) discharged from the bladder with the oxygen sensor ([0158], via sensors).
However, Burnett does not explicitly disclose wherein the oxygen sensor main body is provided distal of the balloon. Burnett does suggest that the oxygen sensor may be disposed anywhere along the length of the catheter ([0157], Pulse oximetry elements allow for a determination of blood oxygen concentration or saturation, and may be disposed anywhere along the urethral length of the catheter). Stafford teaches a sensing catheter ([0010], implantable analyte sensor associated with a balloon catheter) wherein an oxygen ([0053], Analytes that may be monitored include…oxygen) sensor main body ([0044], an analyte sensor (one of ordinary skill in the art would recognize that if oxygen is the measured analyte, then the sensor would be an oxygen sensor) 310b may be provided on the exterior surface of the distal portion of the catheter assembly with its sensor electrodes 311b extending through a designated lumen (not shown) of the catheter assembly or within the wall of flow lumen 301) is provided distal of the balloon (See Fig. 3D, sensor main body 311b is positioned distal to balloon 300). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the sensor main body disclosed by Burnett to be distal of the balloon as taught by Stafford to anchor the location in the targeted area (Stafford [0045]). One of ordinary skill in the art would recognize that the placement of the sensor is a mere design choice that would be obvious to optimize the performance of the device for the location which oxygen sensing is desired. 

[0142], extender tube 63 utilized to convey urine from the catheter to the urine-collecting receptacle) in a urine collection bag ([142], urine receptacle 60).

Regarding Claim 20 modified Burnett teaches the method according to claim 18 as described above, and Burnett further discloses displaying ([0143], Physiologic data from sensors associated with a sensing Foley catheter displayed) the measured oxygen in the urine (determination of oxygen saturation is the physiological data from the sensing Foley catheter in one embodiment) discharged from the bladder on a display device ([0143], bedside console 80).

Regarding Claim 21, modified Burnett teaches the oxygen measurement device according to claim 1 as described above, and Burnett further discloses wherein the catheter is a urethral catheter ([0064], Embodiments of the disclosed technology include a device for sensing in the bladder or urethra and [0111], sensing Foley catheter into a proximal section that remains external to the body when in use, a portion that resides in the urethra, and a portion that resides in the bladder, when placed into a human subject).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (WO 2014210453 A2) and Stafford (US 20110184258 A1) as applied to claim 1 above, and further in view of Alarcon (US 7787923 B2).
Regarding Claim 2, modified Burnett teaches the oxygen measurement device according to claim 1 as described above, and Burnett further discloses wherein at least a part of the fluorescent body is in contact with the urine in the urinary passage ([0223], Sensor bole 2712 allows the fiber optic sensor to be in fluid communication with the fluid in the bladder and exposes fiber optic sensor tip to the pressures in the bladder) and the oxygen sensor main body being attached to the catheter ([0157], the sensor or sensors are disposed within the tubing of the device).
However Burnett does disclose the device wherein the oxygen sensor main body includes a fluorescent body and a base portion, the fluorescent body being attached to the base portion of the oxygen sensor main body; an optical fiber formed separately from the oxygen sensor main body, the oxygen sensor main body being attached to the catheter; and the optical fiber being attached to the catheter in a state in which a distal end surface of the optical fiber is positioned with respect to the fluorescent body, such that the fluorescent body is capable of being irradiated with excitation light or receiving fluorescence from the fluorescent body.
Alarcon teaches a fiber optic device wherein:
an oxygen sensor main body (Col. 8 lines 39-49, sensing element 6) includes a fluorescent body (Col. 8 lines 39-49, sensing element 6 consists of one or more binding proteins with one or more associated luminescent reporter groups) and a base portion (Col. 8 line 45, disposable tip 5) the fluorescent body being attached to the base portion of the oxygen sensor main body (Col. 8 lines 43-49, Sensing element 6 can be attached to the distal end of optical conduit 4, either directly or via a polymer matrix, or, in the preferred embodiment, attached to a disposable tip 5 that is attached to the distal end of the optical conduit 4);
an optical fiber (Col. 8 lines 32-33, Optical conduit 4 may be an optical fiber) formed separately from the oxygen sensor main body (inherent to the sensing element being attached to the end of conduit and shown in Fig. 3A). 
the optical fiber being attached (Col. 9 lines 19-29, methods or means of attaching) to the catheter in a state in which a distal end surface of the optical fiber (Col. 9 line 20, the end of an optical conduit 4) is positioned with respect to the fluorescent body (sensing element 6 shown in Fig. 3A), such that the fluorescent body is capable of being irradiated with excitation light or receiving fluorescence from the fluorescent body (Col. 9 lines 27-29, ensure that light is efficiently transmitted to and from the sensing element 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen measurement device as disclosed by Burnett to include the fiber optic and fluorescent body as taught by Alarcon to create a device that can increase the signal to noise ratio and allow for a more accurate estimation that can be replaced conveniently and economically (Alarcon Col. 5 lines 27-29).

Regarding Claim 10, modified Burnett teaches the oxygen measurement device according to claim 1 as described above, and Burnett further discloses wherein the oxygen sensor includes an optical fiber ([0223], fiber optic fiber 2708).
However, Burnett does not disclose the optical fiber being attached to the catheter by an adhesive agent, the adhesive agent configured to seal a through hole formed on an outer surface of the shaft. Alarcon teaches a device wherein a fiber optic cable is attached to an insertion device by an adhesive agent (Col. 11 lines 2-5, optical fiber 4 may be chemically fixated inside needle 18 by glue). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fiber disclosed by Burnett to be attached by an adhesive as taught by Alarcon to prevent the fiber optic from shifting during use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (WO 2014210453 A2), Stafford (US 20110184258 A1), and Alarcon (US 7787923 B2) as applied to claim 2 above, and further in view of Mori (US 3814081 A).

However, modified Burnett does not explicitly disclose a distal end opening portion of a lumen of the urinary passage is formed on a distal end of the shaft; a distal end cap fitted into the distal end opening portion of the lumen of the urinary passage; and the oxygen sensor main body being attached to the distal end cap.
Mori teaches a device comprising:
a distal end opening portion of a lumen of the urinary passage is formed on a distal end of the shaft (Col. 5 lines 33-44, forward end of the sheath 29);
a distal end cap (Col. 5 lines 33-44, cap-shaped top 320a) fitted into the distal end opening portion of the lumen of the urinary passage (Shown in Fig. 20); and
the oxygen sensor main body being attached to the distal end cap (Col. 5 lines 33-44, the fiber optical systems 27', 28' with its forward end opening in the space within the member 320).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Burnett to include the distal cap as taught by Mori to act as an abutment member (Mori Col. 4 line 14) which increases accuracy by preventing the fiber optics from directly contacting an inner wall which increases measurement inaccuracy (Mori Col. 3 lines 57-58).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (WO 2014210453 A2), Stafford (US 20110184258 A1), Alarcon (US 7787923 B2), and Mori (US 3814081 A) as applied to claim 3 above, and further in view of Dahn (US 5531714 A).
Regarding Claim 9, modified Burnett teaches the oxygen measurement device according to claim 3 as described above.
Col. 4 lines 42-52, biochemical sensor 12) is positioned on a distal end side from the open port (In Fig. 3, sensor element of fiber 7 is located distally and opposite of side vent 5); and the open port (Col. 4 line 54, Side vent 5) having an opening width that increases along a circumferential direction towards a distal end direction of the shaft (Shown in Fig. 3, first half of the “oval”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Burnett to include the sensor position as taught by Dahn to retain the sensors in their desired location (Dahn Col. 4 lines 64-65). Retaining the sensors in one location provides for increased accuracy of the device because the sensor location is known and vary due to use or improper placement.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (WO 2014210453 A2) and Stafford (US 20110184258 A1) as applied to claim  1 above, and further in view of Dahn (US 5531714 A).
Regarding Claim 14, Burnett further discloses a flow velocity sensor ([0073], sensors may also detect urine flow rate) configured to detect a flow rate of the urine flowing through a urination discharge port ([0073], sensor may be placed within the catheter and detect urine flow rate in the catheter) and the flow velocity sensor is disposed in the urination discharge port ([0223], the sensor may alternatively be in the drainage lumen).
However, Burnett does not explicitly disclose that the flow velocity sensor is disposed on a wall surface of the urination discharge port. Dahn teaches a device wherein a sensor is disposed on a wall surface (Col. 4 line 62 – Col. 5 line 2, Preferably, optical fiber 8 is retained in position along the inside surface of by being embedded within the material from which catheter 1 is fabricated). Dahn to retain the sensors in their desired location (Dahn Col. 4 lines 64-65). Retaining the sensors in one location provides for increased accuracy of the device because the sensor location is known and vary due to use or improper placement.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (WO 2014210453 A2) and further in view of Alarcon (US 7787923 B2), Dahn (US 5531714 A), and Stafford (US 20110184258 A1).
Regarding Claim 15, Burnett discloses an oxygen measurement device, comprising:
a catheter ([0151], sensing Foley catheter 10) including a flexible hollow shaft (Foley catheters are characterized in that the shafts are hollow and flexible), the flexible shaft having an open port ([0152], distal opening 41) configured to allow urine from a bladder ([0152], resides in the bladder portion 12 of the catheter) to flow into the open port, and a urinary passage ([0152], urine drainage lumen) in communication with the open port configured to discharge the urine ([0152], urine drainage lumen may be connected to an extender tube 63 that conveys the urine to a collecting receptacle); and
an oxygen sensor ([0157], Pulse oximetry elements) including an oxygen sensor main body ([0152], fiber optic leads) capable of detecting oxygen in the urine ([0157], allow for a determination of blood oxygen concentration or saturation), the oxygen sensor being disposed in the catheter ([0157], may be disposed anywhere along the urethral length of the catheter) and configured such that the oxygen sensor main body is in contact with the urine flowing in the urinary passage ([0157], In some embodiments, the sensor or sensors are disposed within the tubing of the device to ensure approximation to the urethral mucosa);
[0153], inflatable pressure-sensing balloon 38) arranged on a distal end portion of the shaft ([0153], positioned on the distal end 12 of the catheter), the shaft having a dilation lumen for circulating a dilation fluid ([0153], fluid column (filled with either liquid or gas) may comprise a dedicated lumen), wherein the balloon is configured to be inflated (one method of maintain pressure balance below) and deflated (the other method of maintain pressure balance below) according to a change in internal pressure ([0170], adjusting and maintaining a balance of pressure on either side of the pressure interface represented by the membrane of the pressure sensing balloon).
However, Burnett does not disclose a fluorescent body and a base portion, the fluorescent body being attached to the base portion of the oxygen sensor main body; an optical fiber formed separately from the oxygen sensor main body, the oxygen sensor main body being fixed to the catheter and wherein at least a part of the fluorescent body is in contact with the urine in the urinary passage, the optical fiber being attached to the catheter in a state in which a distal end surface of the optical fiber is positioned with respect to the fluorescent body, such that the fluorescent body is capable of being irradiated with excitation light or receiving fluorescence from the fluorescent body and wherein the oxygen sensor main body is provided distal of the balloon.
Alarcon teaches a device comprising
a fluorescent body (Col. 8 lines 39-49, sensing element 6 consists of one or more binding proteins with one or more associated luminescent reporter groups) and a base portion (Col. 8 line 45, disposable tip 5) the fluorescent body being attached to the base portion of the oxygen sensor main body (Col. 8 lines 43-49, Sensing element 6 can be attached to the distal end of optical conduit 4, either directly or via a polymer matrix, or, in the preferred embodiment, attached to a disposable tip 5 that is attached to the distal end of the optical conduit 4);
Col. 8 lines 32-33, Optical conduit 4 may be an optical fiber) formed separately from the oxygen sensor main body (inherent to the sensing element being attached to the end of conduit and shown in Fig. 3A), 
wherein at least a part of the fluorescent body is in contact (Col. 11 lines 26-30, analyte may flow or migrate to permit access of the analyte to the sensing element 6) with the urine (Col. 3 lines 40-43, sample may urine) in the urinary passage, the optical fiber being attached (Col. 9 lines 19-29, methods or means of attaching) to the catheter (Col. 10 lines 39-48, optical fiber 4 and optical fiber 4 may be removably insertable into and out of sleeve 17 such that all or part of sleeve 17 may remain in vivo and optical fiber 4 may be inserted and removed as desired for episodic use. In alternate embodiments, different housings may be used in place of sleeve 17. later examples involve insertion into a catheter) in a state in which a distal end surface of the optical fiber (Col. 9 line 20, the end of an optical conduit 4) is positioned with respect to the fluorescent body (sensing element 6 shown in Fig. 3A), such that the fluorescent body is capable of being irradiated with excitation light or receiving fluorescence from the fluorescent body (Col. 9 lines 27-29, ensure that light is efficiently transmitted to and from the sensing element 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen measurement device as disclosed by Burnett to include the fiber optic and fluorescent body as taught by Alarcon to create a device that can increase the signal to noise ratio and allow for a more accurate estimation that can be replaced conveniently and economically (Alarcon Col. 5 lines 27-29).
Dahn teaches a device wherein the oxygen sensor main body (Col. 4 line 62 – Col. 5 line 2, Optical fiber 8 is used for monitoring oxygen saturation) is fixed to the catheter (Col. 4 line 62 – Col. 5 line 2, Preferably, optical fiber 8 is retained in position along the inside surface of by being embedded within the material from which catheter 1 is fabricated). It would have been obvious to one having Dahn Col. 4 lines 64-65). Retaining the sensors in one location provides for increased accuracy of the device because the sensor location is known and vary due to use or improper placement.
Stafford teaches a sensing catheter ([0010], implantable analyte sensor associated with a balloon catheter) wherein an oxygen ([0053], Analytes that may be monitored include…oxygen) sensor main body ([0044], an analyte sensor (one of ordinary skill in the art would recognize that if oxygen is the measured analyte, then the sensor would be an oxygen sensor) 310b may be provided on the exterior surface of the distal portion of the catheter assembly with its sensor electrodes 311b extending through a designated lumen (not shown) of the catheter assembly or within the wall of flow lumen 301) is provided distal of the balloon (See Fig. 3D, sensor main body 311b is positioned distal to balloon 300). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the sensor main body disclosed by Burnett to be distal of the balloon as taught by Stafford to anchor the location in the targeted area (Stafford [0045]). One of ordinary skill in the art would recognize that the placement of the sensor is a mere design choice that would be obvious to optimize the performance of the device for the location which oxygen sensing is desired.  

Regarding Claim 16, modified Burnett teaches the device of claim 15, and Burnett further discloses a flow velocity sensor ([0073], sensors may also detect urine flow rate) configured to detect a flow rate of the urine flowing through a urination discharge port ([0073], sensor may be placed within the catheter and detect urine flow rate in the catheter) and the flow velocity sensor is disposed in the urination discharge port ([0223], the sensor may alternatively be in the drainage lumen).
Col. 4 line 62 – Col. 5 line 2, preferably, optical fiber 8 is retained in position along the inside surface of by being embedded within the material from which catheter 1 is fabricated).

Regarding Claim 17, modified Burnett teaches the oxygen measurement device according to claim 16 as described above, and Burnett further discloses a urine collection bag ([0142], urine receptacle 60) in fluid communication with urinary passage of the catheter ([0142], an extender tube 63 may be utilized to convey urine from the catheter to the urine-collecting receptacle); and a monitoring system ([0143], bedside console 80) configured to display measurement results ([0143], bedside console may record and display output/input data) from the oxygen sensor ([0143], Physiologic data from sensors associated with a sensing Foley catheter may be displayed. In some embodiments the sensor is an oxygen sensor).

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 04/20/2021, with respect to the claim rejections of claims 2-3, 9-10, and 14-15 under 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has introduced additional claim limitations to independent claims 1, 15 and 18 that are not explicitly disclosed in the prior art relied upon.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest, either singly or in combination, the limitation: “the optical fiber is attached to the catheter in a state of being turned back on a distal end side from the urinary passage, and wherein the distal end surface of the optical fiber is positioned on a side opposite to the urinary passage sandwiching the oxygen sensor main body.” 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791